Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156684 & (31)(32)(33)(34)                                                                                 Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  JP MORGAN CHASE BANK, N.A.,                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                 SC: 156684
                                                                    COA: 340143
                                                                    Monroe CC: 16-139296-AV
  BARBARA ELLIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and for
  miscellaneous relief are GRANTED. The application for leave to appeal the October 5,
  2017 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for stay and to expand the record are DENIED.

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2017
         p1107
                                                                               Clerk